Citation Nr: 0116147	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  99-06 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Eligibility to Dependents' Educational Assistance under 
Title 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1971.  He had several unverified periods of active 
duty for training with the Florida National Guard.  He died 
on April 25, 1986.  The claimant is the veteran's widow.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  The claimant and her representative 
appeared before a hearing officer at a hearing at the RO in 
December 2000.


REMAND

In her October 2000 substantive appeal, VA Form 9, Appeal to 
the Board, as well as in a September 2000 VA Form 21-4138, 
the claimant indicated that she wished to appeal personally 
at a hearing before a member of the Board at the RO.  
Although the RO scheduled and held a December 2000 hearing 
for the claimant, there is no indication that she withdrew 
her request for a Travel Board hearing.  Moreover, in a May 
2001 statement on the claimant's behalf, her representative 
stated that the claimant would state her contentions at a 
hearing before the Board at the RO.  In view of the 
foregoing, this case is REMANDED for the following actions:

The RO should schedule the claimant for a 
personal hearing before a Member of the 
Board at the RO.  A copy of the notice to 
the claimant and her representative of 
the scheduling of the hearing should be 
placed in the record.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The claimant need take no action 
unless otherwise notified.  The claimant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



